Citation Nr: 0627347	
Decision Date: 08/30/06    Archive Date: 09/06/06

DOCKET NO.  00-06 995A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, 
Georgia


THE ISSUE

Entitlement to service connection for disability claimed as 
plantar warts and/or calluses of the left foot.


REPRESENTATION

Veteran represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

The veteran


ATTORNEY FOR THE BOARD

M.W. Kreindler, Associate Counsel


INTRODUCTION

The veteran served on active duty from November 1952 to 
September 1954.

This matter comes to the Board of Veterans' Appeals (Board) 
from an August 1998 rating decision of a Department of 
Veterans Affairs (VA) Regional Office (RO).  A notice of 
disagreement was received in May 1999, a statement of the 
case was issued in February 2000, and a substantive appeal 
was received in April 2000.  The veteran testified at a 
hearing before the RO in May 2000, and testified at a hearing 
before the Board in June 2006.

Although the issue of service connection for cold injury to 
the left foot was also initially in appellate status, this 
benefit was subsequently granted by the RO in an August 2000 
decision. 

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the veteran 
if further action is required on his part.


REMAND

In light of the Veterans Claims Assistance Act of 2000 
(VCAA), the Board has determined that further evidentiary 
development is necessary with regard to the issue on appeal.  
See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 
(West 2002); see also 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 
and 3.326(a) (2005).

In August 1998, the RO denied entitlement to service 
connection for plantar warts on the basis that the claim was 
not well-grounded.  The most recent supplemental statement of 
the case was issued in August 2000 which also determined that 
the claim was not well-grounded.  The well-grounded claim 
requirement was repealed by the VCAA.  As a merits analysis 
has not been conducted, the Board finds that additional 
adjudicative action by the RO is necessary before the Board 
may properly proceed with appellate review of the issue on 
appeal.  

The veteran's service medical records reflects that he had 
calluses trimmed in March 1953.  An examination performed for 
separation purposes in September 1954 reflects a diagnosis of 
plantar warts.  In March 1973, the veteran filed a claim of 
service connection for "calluses on the sole of his left 
foot."  The RO requested evidence in support of his claim, 
however, the veteran did not respond.  The RO scheduled the 
veteran for a VA examination to assess his "plantar warts", 
however, he failed to appear.  It appears that the claim was 
effectively abandoned.  

This appeal stems from a January 1998 claim of service 
connection for "plantar warts on sole of left foot."  The 
veteran underwent a VA examination in June 1998 in which the 
veteran claimed that he sought treatment for lesions of the 
left sole at the VA Medical Center (VAMC) in Detroit, 
Michigan.  A May 1958 record of hospitalization from the VAMC 
in Dearborn, Michigan, reflects that he sought treatment for 
eczematoid dermatitis which improved, and he was discharged.  
No further records were available.  At the June 1998 VA 
examination, the examiner noted extensive painful calluses at 
the sole of the left foot under the fifth metatarsal head, 
and under all toes, as well as the heel.  The examiner did 
not specifically diagnose plantar warts.  

The Board notes that the veteran appears to be claiming 
entitlement to service connection for disability manifested 
by lesions on the bottom of his left foot.  Over the course 
of the years, both the veteran and RO have used the terms 
'calluses' and 'plantar warts' interchangeably.

In light of the fact that it appears that the veteran is 
attempting to claim service connection for lesions of the 
left foot, to include plantar warts or calluses, the Board 
finds that a new VA examination is necessary, to include an 
etiology opinion.  The veteran should be afforded a new VA 
examination to assess whether any calluses or plantar warts 
are etiologically related to service.


Accordingly, the case is REMANDED for the following actions:

1.  The veteran should be scheduled for a 
VA examination to determine the nature 
and etiology of the claimed plantar warts 
and/or calluses of the left foot.  It is 
imperative that the claims file be made 
available to and be reviewed by the 
examiner in connection with the 
examination.  All necessary special 
studies should be performed and all 
pertinent clinical findings reported in 
detail.  The examiner should clearly 
report whether or not there is current 
chronic disability of the left foot 
manifested by warts and/or calluses.  If 
so, the examiner should clearly set for 
the medical diagnosis or diagnoses. 

After reviewing the claims file, to 
include service medical records and the 
veteran's post-service VA medical 
records, and examining the veteran, the 
examiner should offer an opinion as to 
each pertinent diagnosed disability as 
whether it is at least as likely as not 
(a 50% or higher degree of probability) 
that such disability is causally related 
to service.  If any found disability is 
associated with the already service-
connected cold injury to the left foot, 
the examiner should so state. 

2.  After completion of the above, the RO 
should review the expanded record and 
undertake a merits analysis to determine 
if service connection is warranted for 
the claimed disability.  The veteran and 
his representative should then be 
furnished an appropriate supplemental 
statement of the case and be afforded an 
opportunity to respond.  Thereafter, the 
case should be returned to the Board for 
appellate review.

The veteran and his representative have the right to submit 
additional evidence and argument on the matter the Board has 
remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2005).



_________________________________________________
ALAN S. PEEVY
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2005).



